Citation Nr: 1443964	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  12-01 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served in the Army National Guard and had periods of active duty from May 2006 to October 2006 and from November 2006 to December 2007. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In October 2013 and April 2014, the Board remanded the appeal to provide the Veteran an opportunity to testify at a hearing before the Board.  The Veteran was most recently scheduled for a Board hearing in July 2014 but did not report for the hearing.  Thus, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).


FINDINGS OF FACT

1.  The Veteran does not currently have hearing loss in either ear to an extent recognized as a disability for VA purposes.

2.  The Veteran's tinnitus had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Because of the favorable decision on the claim for service connection for tinnitus, no further discussion of the duties to notify and assist is needed as to that claim.  

With respect to the claim for service connection for bilateral hearing loss, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A December 2010 letter notified the Veteran of the criteria for establishing service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in May 2011.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in April 2011 to determine the nature and etiology of his disability.  38 C.F.R. § 3.159(c)(4) (West 2002 & Supp. 2013).  The Board finds the examination report to be thorough and adequate upon which to base a decision on the claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim.  There is no indication that the findings are inadequate.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Where a veteran served for 90 days or more of active service, and certain chronic diseases, such as sensorineural hearing loss or tinnitus, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Bilateral Hearing Loss

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran filed a claim for service connection for hearing loss in December 2010.  He claims his hearing loss is due to noise exposure in service from rifles, machine guns, pistols, hand grenades, grenade launchers, and improvised explosive devices (IEDs).  He claims at times the noises were so loud that they caused temporary deafness.

The Veteran's separation form shows he served as a chemical operations specialist.  The Veteran received hearing conservation examinations in service, indicating that his occupational specialty exposed him to loud noises.  However, his service medical records do not show hearing loss in either ear to an extent recognized as a disability for VA purposes.  

A July 2005 examination shows that audiometric testing revealed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
0
LEFT
10
5
5
10
0

A November 2006 audiogram shows puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
15
0
LEFT
15
5
10
15
5

A November 2007 post-deployment health assessment shows that the Veteran was often exposed to loud noises during his deployment.  

A December 2007 post-deployment hearing conservation examination report shows that the Veteran was seldom exposed to steady noise of marginal severity and low risk, and that he used hearing protection.  He was assigned a hearing class of H1, indicating an early warning for decreased hearing.  Audiometric testing revealed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
25
5
LEFT
20
10
10
15
5

After service, a January 2008 VA treatment record shows the Veteran's history of lED explosions during his deployment and complaints of mild hearing loss on his return.  Audiometric testing revealed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
15
N/A
5
LEFT
15
10
10
N/A
10

A February 2009 hearing conservation examination report from National Guard service continues to show that the Veteran was seldom exposed to steady noise of marginal severity and low risk and used hearing protection.  Audiometric testing revealed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
5
LEFT
15
10
10
15
10

A February 2011 hearing conservation examination report from National Guard service continues to show that the Veteran was seldom exposed to steady noise of marginal severity and low risk and used hearing protection.  Audiometric testing revealed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
5
LEFT
15
0
10
15
10

At an April 2011 VA audiological, audiometric testing revealed puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
-5
LEFT
10
0
5
0
0

Speech recognition score was 96 percent in the right ear and 100 percent in the left ear.  The examiner provided a diagnosis of normal hearing sensitivity in both ears.

The VA examination findings show that the Veteran does not have a hearing loss disability in either ear as defined by VA.  There is otherwise no competent evidence of hearing loss that constitutes a disability for VA purposes in either ear during or contemporary to the pendency of the claim.  Thus, despite evidence of in-service acoustic trauma, the record does not show a current hearing loss disability in either ear for VA purposes.  38 C.F.R. § 3.385 (2013).  

The Board notes that a January 2008 VA treatment record shows hearing loss at a level that would be considered a disability in the right ear.  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of the claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, the evidence of right ear hearing loss is dated prior to his claim filed in December 2010 and the Board finds that repot almost two years prior to the filing of the claim is not sufficiently contemporary to the filing of the claim to constitute a showing of a disability during the period of the claim.  Furthermore, that report is outweighed by the evidence during the period of the claim that shows that the Veteran's hearing acuity does not meet the criteria to be considered a disability for VA purposes.  There is no evidence of right ear hearing loss at the time he filed his claim or at any time during the pendency of the claim.  Thus, the requirement of the existence of a current disability remains unsatisfied.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110 (West 2002).  In the absence of proof of present disability, there can be no valid claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against a finding that there is a level of hearing loss in either ear that can be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  As there is no hearing loss disability in either ear for VA purposes that can be related to service, the claim for service connection for bilateral hearing loss must be denied.  

The Board notes that the Veteran is competent to give evidence about observable symptoms such as diminished hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to self-diagnose hearing loss to an extent recognized as a disability for VA purposes as that requires audiometric testing.  

Accordingly, service connection for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran claims his tinnitus is due to noise exposure in service from rifles, machine guns, pistols, hand grenades, grenade launchers, and IEDs.  He claims at times the noises were so loud they caused a ringing, buzzing, or roaring noise in his ears that he still has today.

The Veteran's occupational specialty exposed him to loud noises in service.  However, his service medical records do not show any complaints of tinnitus or ringing of the ears.  He denied ringing of the ears during November 2007 and December 2007 post-deployment health assessments.  After service, a January 2008 VA treatment record shows a history of lED explosions during his deployment and complaints of occasional tinnitus on his return.

At an April 2011 VA audio examination, the Veteran reported having had tinnitus since his first deployment.  The examiner opined that because the Veteran's hearing sensitivity was normal and has not changed, his tinnitus was not a direct result of noise exposure during service.  The examiner noted that further evaluation may be needed to determine the etiology of tinnitus since it did not appear to have been caused by noise exposure.  The examiner further opined that the tinnitus was due to existing hearing loss or noise exposure subsequent to service.

In a November 2011 report, the examiner noted the Veteran's history of noise exposure to rifles, machine guns, hand grenades, grenade launchers, and IEDs in service.  The examiner noted that there is no complaint of tinnitus in service or documentation of any hearing loss.  The examiner then opined that as the Veteran did not have hearing loss, his tinnitus was not incurred in or caused by in-service noise exposure.

The Board acknowledges the examiner's opinion that the Veteran's tinnitus was not incurred in service or caused by in-service noise exposure as there was no evidence of tinnitus or hearing loss in the service medical records.  Without addressing the adequacy of the opinion, the Board finds that there is competent evidence that the Veteran's tinnitus had its onset in service.  As ringing of the ears is observable to the layperson, the Veteran's statements of in-service onset are competent evidence.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds his statements credible.  Furthermore, tinnitus was noted in a VA medical report within one year following separation from the second period of service.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus had its onset during active service.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


